         Case 2:20-cv-00107-BSM Document 4 Filed 07/28/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                             DELTA DIVISION

LESLIE JON CLAASSEN                                                          PLAINTIFF
REG #07603-046

V.                          CASE NO. 2:20-CV-00107-BSM

DEWAYNE HENDRIX                                                            DEFENDANT

                                        ORDER

       After careful review of the record, United States Magistrate Judge J. Thomas Ray’s

recommended disposition [Doc. No. 3] is adopted, and Leslie Claassen’s petition for writ of

habeas corpus [Doc. No. 1] is dismissed without prejudice.

       IT IS SO ORDERED, this 28th day of July, 2020.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
